Title: [1779 December 24. Fryday.]
From: Adams, John
To: 


      1779 December 24. Fryday. Dined on board the Bellepoule with the Officers of that Ship and those of the Galatea.
      We had now been about sixteen days in Spain at Ferrol and Corunna and had received Every Politeness We could desire from all the Officers civil and military both of the Army and Navy, and from the French Officers as well as the Spanish; the Climate was warm and salubrious, and the Provisions were plentifull, wholesome and agre­able.  But the Circumstance which destroyed all my Comfort and materially injured my health was the Want of rest. For the first Eight nights I know not that I slept at all and for the other eight very little. The Universal Sloth and Lazyness of the Inhabitants suffered not only all their Beds but all their Appartments to be infested with innumerable Swarms of Ennemies of all repose. And this torment did not cease at Corunna but persecuted me through the whole Kingdom of Spain to such a degree that I sometimes apprehended I should never live to see France.
      We were now provided with a Guide and Horses and Mules and Mulateers and such miserable Carriages as the Country afforded, but at an Expence that in any other Country would have procured Us the best accommodations of every kind.
     